                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      AMERICAN GUARD SERVICES,                            CASE NO. C18-0603-JCC
        INC., a California corporation,
10                                                          ORDER
11                             Plaintiff,
                    v.
12
        TERMINAL SERCURITY
13      SOLUTIONS, INC., a California
        corporation; TOR WALLEN; WAYNE
14      PACK and KAYSSE MOYNIHAN,
15
                               Defendants.
16

17
            This matter comes before the Court on the parties’ stipulated motion for an order
18
     regarding the discovery of electronically stored information (“ESI”) and hard copy documents
19
     (Dkt. No. 28). Pursuant to the parties’ stipulation, the Court ORDERS the following:
20

21                                           I.    SCOPE

22
            This Agreement shall govern how the parties manage electronic discovery in the above
23
     captioned case and all actions that are later consolidated with that case (collectively, the
24
     “Litigation”). The parties are aware of the importance the Court places on cooperation and commit
25
     to cooperate in good faith throughout the Litigation. The proportionality standard set forth in
26


     ORDER
     C18-0603-JCC
     PAGE - 1
 1   Federal Rule of Civil Procedure 26(b)(2)(C) shall be applied in the Litigation when formulating
 2   the discovery plan. To further the application of the proportionality standard in discovery, requests
 3   for production of ESI and related responses for the Litigation should be reasonably targeted, clear,
 4   and as specific as possible. Nothing in this Agreement shall be interpreted as requiring a party to
 5
     re-produce documents per the terms of this Agreement, where those documents were disclosed
 6
     prior to the mutual execution and effective date of this Agreement, absent a showing of good cause.
 7

 8                                  II.   eDISCOVERY LIAISONS
 9
            The parties have identified liaisons to each other who are and will be knowledgeable about
10
     and responsible for discussing their respective ESI (“eDiscovery Liaisons”). Each eDiscovery
11
     Liaison will be, or have access to those who are, knowledgeable about the technical aspects of
12
     eDiscovery, including the location, nature, accessibility, format, collection, search methodologies,
13
     and production of ESI in the Litigation. The parties will rely on the eDiscovery Liaisons, as needed,
14

15   to confer about ESI and to help resolve disputes without court intervention. The eDiscovery

16   Liaisons for each of the parties are as follows:

17
           Delaney Waldron                              eDiscovery Liaison for Plaintiff
18         KLINEDINST PC                                AMERICAN GUARD SERVICES, INC.
           Dwaldron@klinedinstlaw.com
19         (619) 239-8131

20         Ross Merritt                                 eDiscovery Liaison for Plaintiff
           JACKSON LEWIS P.C.                           AMERICAN GUARD SERVICES, INC.
21         Ross.merritt@jacksonlewis.com
           (206) 626-6408
22
           Joshua Tolles                                eDiscovery Liaison for Defendants
23         DAVIS WRIGHT TREMAINE LLP                    TERMINAL SECURITY SOLUTIONS,
           joshuatolles@dwt.com                         INC.; TOR WALLEN; and WAYNE
24         (206) 757-8368                               PACK

25

26


     ORDER
     C18-0603-JCC
     PAGE - 2
 1          If the parties need to modify their designated eDiscovery Liaisons, the party effecting the
 2   changes shall notify all other parties within five (5) business days of the change, including the new
 3   contact information for the eDiscovery Liaison.
 4

 5                                     III.     PRESERVATION

 6
            Consistent with the parties’ obligations under Federal Rule of Civil Procedure 26(f), the
 7
     parties have met and conferred regarding the scope of preservation, including custodians, data
 8
     sources, date ranges, and categories of information that have been or should be preserved in
 9
     connection with the Litigation. The parties will disclose categories or sources of responsive
10
     information that it has reason to believe have not been preserved or should not be preserved, and
11
     will explain with specificity the reasons to support such a belief.
12
            The parties acknowledge that they have a common law obligation to take reasonable and
13
     proportional steps to preserve discoverable information in their possession, custody, or control.
14

15   With respect to the preservation of ESI, the parties agree as follows:

16          1.      Absent a showing of good cause by the requesting party, the parties shall not

17   be required to modify the procedures used by them in the ordinary course of business to back-

18   up and archive data; provided, however, that the parties shall preserve all discoverable ESI in

19   their possession, custody, or control.

20          2.      All parties shall supplement their disclosures made in accordance with Federal

21   Rule of Civil Procedure 26(e) with discoverable ESI responsive to a particular discovery request

22   or mandatory disclosure where that data is created after a disclosure or response is made.

23          3.      Absent a showing of good cause by the requesting party, and absent

24   agreement to the contrary evidenced in Exhibit A of this Agreement, the following

25   categories of ESI need not be preserved:
            a.      Deleted, slack, fragmented, or other data only accessible by forensics.
26


     ORDER
     C18-0603-JCC
     PAGE - 3
            b.      Random access memory (RAM), temporary files, or other ephemeral data
 1                  that are difficult to preserve without disabling the operating system.
 2          c.      Online access data such as temporary internet files, history, cache, cookies, and
                    the like.
 3
            d.      Data in metadata fields that are frequently updated automatically, such as last-
 4                  opened dates.
 5          e.      Back-up data that are substantially duplicative of data that are more accessible
                    elsewhere.
 6          f.      Server, system, or network logs.
 7          g.      Data remaining from systems no longer in use that is unintelligible on the systems
                    in use (i.e., legacy systems).
 8
                    IV.   IDENTIFICATION OF RESPONSIVE DOCUMENTS
 9

10          The parties have met and conferred to discuss how to proceed with discovery in the most
11
     efficient and effective manner. The instant Agreement indicates an attempt to, in good faith, come
12
     to an agreement on search and culling methods used to identify responsive information. The parties
13
     met and conferred on June 20, 2018 regarding this ESI stipulation, and will meet and confer again
14
     on the scope of discovery, including custodians, custodial and non-custodial sources, date ranges,
15
     file types, or any additional proposed method to cull documents for review (i.e., search terms,
16
     technology-assisted-review, predictive coding). The parties agree that the grounds for any
17
     objections should be supported by specific information. The parties will not seek court intervention
18
     without first attempting to resolve any disagreements in good faith, based upon all reasonably
19
     available information.
20

21
     A.     Sources
22

23          The parties have disclosed and discussed the custodial and non-custodial data sources

24   likely to contain responsive information. The parties have identified and described any relevant

25   electronic systems and storage locations, included in Exhibit A. The parties retain the right, upon

26   reviewing the initial production of documents and conducting other investigation and discovery,


     ORDER
     C18-0603-JCC
     PAGE - 4
 1   to request that files from additional custodial or non-custodial sources be searched, and agree to
 2   meet and confer regarding any such request.
 3

 4   B.     Identification of Custodians

 5          The parties have identified all persons whose files are likely to contain hard copy
 6
     documents and ESI relating to the subject matter of the Litigation, included in Exhibit A. This
 7
     includes a description of each proposed custodian’s job title and brief description of such person’s
 8
     responsibilities (including dates of employment by the applicable party). The parties retain the
 9
     right, upon reviewing the initial production of documents and conducting other investigation and
10
     discovery, to request that files from additional custodians be searched, and to meet and confer
11
     regarding such request.
12

13
     C.     Easily Segregable Documents
14

15          Documents or categories of documents that are easily identifiable and segregable shall be

16   collected without the use of search terms or other agreed upon advanced search methodology (e.g.,

17   analytics, predictive coding, technology-assisted-review). The producing party will indicate which

18   categories of documents will be produced with and without the use of search terms or other

19   advanced search methodology. Where potentially responsive ESI shall be searched through the
20   use of search terms, the parties agree to follow the process identified below and that they shall
21   meet and confer regarding any proposed deviation.
22

23   D.     Search Terms and Technology-Assisted-Review

24
            The parties shall cooperate in good faith regarding the disclosure and formulation of
25
     appropriate search terms and protocols in advance of any search to cull custodians’ ESI. With the
26


     ORDER
     C18-0603-JCC
     PAGE - 5
 1   objective of limiting the scope of review and production, and thereby reducing discovery burdens,
 2   the parties shall meet and confer in good faith regarding the Hit Count Reports and regarding any
 3   disputed search terms. The parties shall resolve their differences on any disputed initial search
 4   terms or, if unsuccessful, bring the dispute regarding initial search terms to the Court’s attention
 5
     via the appropriate procedure.
 6
            If, after completion of the initial search methodology process outlined directly above, a
 7
     party determines that any search term or terms should be added to the initial search term list, then
 8
     the requesting party shall advise the producing party in writing of the proposed additional search
 9
     term or terms. Within seven (7) days of the request for additional search terms, the producing party
10
     shall either agree to use the additional search term or terms or provide a revised Hit Count Report
11
     that includes the previously agreed terms and the additional requested search term or terms. The
12
     parties shall again meet and confer in good faith regarding the Hit Count Reports for any additional
13
     disputed search term or terms. If any search term or terms remain in dispute after such time, the
14

15   parties may bring the matter to the Court via the appropriate procedure.

16          Hit Count Report: A Hit Count Report must be provided in Microsoft Excel (or other

17   format as agreed to by both parties). A Hit Count Report must include the following information:

18   (a) overall number of documents being searched, (b) number of documents hit by the search term

19   with separate hits for individual documents hit vs. documents hit including families, and (c) unique
20   documents hit by each search term or string (i.e., documents that would not be included in the
21   search results but for the inclusion of that particular search term).
22          No party shall use predictive coding or technology-assisted-review for the purpose of
23
     culling the documents to be reviewed or produced without first notifying the opposing party and
24
     providing ample time to meet and confer in good faith regarding a mutually agreeable protocol for
25
     the use of such technologies.
26


     ORDER
     C18-0603-JCC
     PAGE - 6
     E.     Family Relationships
 1

 2          Family relationships shall be maintained for all responsive records, unless a claim of
 3   privilege is asserted. Family relationships refer to connected records, such as an email (the
 4   “parent”) with its corresponding attachments (the “children”). If family relationships are severed
 5
     due to a claim of privilege, the party asserting privilege shall provide a privilege log that includes:
 6
     the name of the individual or individuals from whom the allegedly privileged document originated;
 7
     the name of the individual or individuals to whom the allegedly privileged document was directed;
 8
     the date the allegedly privileged document was created; the title or subject line of the allegedly
 9
     privileged document, if not the allegedly privileged content itself; the privilege claimed and its
10
     basis in law; and the corresponding Group Identifier to identify the broken familial relationship
11
     from the privilege log.
12

13
                V.    PRODUCTION OF HARD COPY DOCUMENTS – FORMAT
14

15          Hard copy documents shall be scanned as single-page, Group IV, 300 DPI TIFF images

16   with an .opt image cross-reference file and a delimited database load file (i.e., .dat). The database

17   load file should contain the following fields: “BATES BEG,” “BATES END,” “PAGES,”

18   “VOLUME,” “CUSTODIAN,” and “OCR” (containing a link to the associated document-level

19   OCR text file). The documents should be logically unitized (i.e., distinct documents shall not be
20   merged into a single record, and single documents shall not be split into multiple records) and be
21   produced in the order in which they are kept in the usual course of business. If an original document
22   contains color to understand the meaning or content of the document, the document shall be
23   produced as single-page, 300 DPI JPG images with JPG compression and a high quality
24
     setting as to not degrade the original image. Multi-page OCR text for each document should
25
     also be provided. The OCR software shall maximize text quality over process speed and shall not
26


     ORDER
     C18-0603-JCC
     PAGE - 7
 1   include Bates numbers, unless redactions have been applied. Settings such as “auto-skewing” and
 2   “auto-rotation” should be turned on during the OCR process.
 3

 4                                    VI.    PRODUCTION OF ESI

 5   A.         Format

 6
                The parties may produce ESI using one of two agreed upon formats – TIFF production or
 7
     Native production. To the extent that there are rolling productions in the Litigation, each party
 8
     shall maintain the production format elected and utilized during their initial production volume
 9
     made subsequent to the execution and terms of this Agreement, unless otherwise agreed by the
10
     parties.
11
                TIFF Production: A party may produce responsive documents as single-page, black and
12
     white, TIFF Group IV, 300 DPI TIFF images, with the exception of spreadsheet type files, source
13
     code, audio, and video files, which shall be produced in their native format. TIFF productions will
14

15   show any and all text and images which would be visible to the reader using the native software

16   that created the document. For example, TIFF productions of e-mail messages should include the

17   BCC line. PowerPoint documents shall be processed with hidden slides and all speaker notes

18   unhidden, and shall be processed to show both the slide and the speaker’s notes on the TIFF

19   production. If an original document contains color, the document should be produced as single-
20   page, 300 DPI JPG images with JPG compression and a high quality setting as to not degrade
21   the original image. Parties are under no obligation to enhance an image beyond how it was kept
22   in the usual course of business.
23              If a TIFF production is produced in its native format, a single-page Bates stamped image
24
     slip sheet stating the document has been produced in its native format will also be provided. Each
25
     such slip-sheet shall also include applicable confidentiality or other similar branding designations
26


     ORDER
     C18-0603-JCC
     PAGE - 8
 1   if required for production per the protective order or another similar order or agreement. Each
 2   native format document should be named according to the Bates number it has been assigned, and
 3   should be linked directly to its corresponding record in the load file using the FILE_PATH field.
 4   File names for native format documents shall also include confidentiality or other similar branding
 5
     designations (e.g., BATES_00000001_HighlyConfidential) if required for production per the
 6
     protective order or another similar order or agreement. To the extent that either party believes that
 7
     specific documents or classes of TIFF productions, not already identified within this Agreement,
 8
     should be produced in their native format, the parties agree to meet and confer in good faith.
 9
             Native Production: A party may produce responsive documents as native files (the file
10
     format associated with the original creating application, such as a Word document or Outlook
11
     document), with the exception of native files that correspond to produced paginated documents
12
     that have been redacted or native files that are containers of files (e.g., Zip file containers). Each
13
     native file should be named according to the Bates number it has been assigned, and should be
14

15   linked directly to its corresponding record in the load file using the FILE_PATH field. File names

16   for native files shall also include confidentiality or other similar branding designations as part of

17   the file name (e.g., BATES_00000001_HighlyConfidential) if required for production per the

18   protective order or another similar order or agreement.

19           In addition, confidential or privilege coding associated with any responsive documents to
20   be produced shall be provided to the requesting party in the corresponding record in the load file
21   to further ensure that any native files are appropriately identified per the protective order or another
22   similar order or agreement. The coding provided shall be used to appropriately brand any native
23
     files that are imaged for evidentiary use at any point during the Litigation, including at deposition
24
     and trial. Native files imaged for such use shall be branded with the document’s Bates number and
25

26


     ORDER
     C18-0603-JCC
     PAGE - 9
 1   page-level suffix numbering (e.g., BATES_00000001.0001) on each page in the lower right hand
 2   corner. Confidential or other similar branding shall be applied in the lower left corner of each page.
 3

 4   B.     De-Duplication

 5          Each party shall remove exact duplicate documents, based on MD5 or SHA-1 hash values,
 6
     at the family level. Attachments should not be eliminated as duplicates for purposes of production,
 7
     unless the parent e-mail and all attachments are also duplicates. The parties agree that an email
 8
     that includes content in the BCC or other blind copy field shall not be treated as a duplicate of an
 9
     email that does not include content in those fields, even if all remaining content in the email is
10
     identical. Removal of near-duplicate documents and e-mail thread suppression is not acceptable.
11
     De-duplication will be done across the entire collection (global de-duplication) and the ALL
12
     CUSTODIANS field will list each custodian, separated by a semi-colon, who was a source of that
13
     document, and the ALL SOURCE LOCATIONS field will list each file path, separated by a semi-
14

15   colon, that was a source of that document. Should the ALL CUSTODIANS or ALL SOURCE

16   LOCATIONS metadata fields produced become outdated due to rolling productions, an overlay

17   file providing all the custodians and file paths for the affected documents will be produced prior

18   to substantial completion of production.

19
     C.     Metadata
20

21          All ESI, whether produced via TIFF Production or Native Production, shall be produced
22   with a delimited, database load file that contains the metadata fields listed in Table 1, attached
23   hereto, to the extent such metadata exists at the time of document collection. The metadata
24   produced should have the correct encoding to enable preservation of the documents’ original
25
     language.
26


     ORDER
     C18-0603-JCC
     PAGE - 10
     D.      Embedded Objects
 1

 2           The parties agree to meet and confer over the inclusion or exclusion of embedded files
 3   from production.
 4

 5   E.      Compressed Files Types

 6
             Compressed file types (i.e., .ZIP, .RAR, .CAB, .Z) should be decompressed so that the
 7
     lowest level document or file is extracted.
 8
 9   F.      Structured Data
10
             To the extent a response to discovery requires production of electronic information stored
11
     in a database, including the production of text messages or similar communications, the parties
12
     will meet and confer regarding methods of production. The parties will consider whether all
13
     relevant information may be provided by querying the database for discoverable information and
14

15   generating a report in a reasonably usable and exportable electronic file.

16
     G.      Encryption
17

18           To maximize the security of information in transit, any media on which ESI or hard copy

19   documents are produced may be encrypted. In such cases, the producing party shall transmit the

20   encryption key or password to the receiving party, under separate cover, contemporaneously with
21   sending the encrypted media. ESI or hard copy documents not produced on physical media shall
22   be transmitted via sFTP or other file transfer protocol that encrypts documents while in motion
23   and at rest.
24

25

26


     ORDER
     C18-0603-JCC
     PAGE - 11
     H.     Redactions
 1

 2          If documents that the parties have agreed to produce in native format need to be redacted,
 3   the parties will meet and confer regarding how to implement redactions while ensuring that proper
 4   formatting and usability are maintained.
 5

 6   I.     Documents Protected From Discovery

 7
            Pursuant to Federal Rule of Evidence 502(e), the production of a privileged or work-
 8
     product-protected document, whether inadvertent or otherwise, is not a waiver of privilege or
 9
     protection from discovery in the Litigation. For example, the mere production of privileged or
10
     work-product-protected documents in the Litigation as part of a mass production is not itself a
11
     waiver in the Litigation. Communications involving trial counsel that post-date the filing of the
12
     complaint need not be placed on a privilege log.
13

14   \\\

15   \\

16   \\

17   \\

18   \\
19   \\
20   \\
21   \\
22   \\
23
     \\
24
     \\
25
     \\
26


     ORDER
     C18-0603-JCC
     PAGE - 12
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD, this 2nd day of
 1

 2   October, 2018.

 3    KLINEDINST PC                                   DAVIS WRIGHT TREMAINE LLP

 4    By: s/ Gregor A. Hensrude                       By: s/ Greg Hendershott
      By: s/ Stephanie D. Olson                       By: s/ Harry J. F. Korrell
 5    Gregor A. Hensrude, WSBA #45918                 By: s/ Matthew R. Jedreski
 6    Stephanie D. Olson, WSBA #50100                 Greg Hendershott, WSBA #27838
      701 5th Ave., Ste. 1220                         Harry J. F. Korell, WSBA #23173
 7    Seattle, WA 98104                               Matthew R. Jedreski, WSBA #50542
      (206) 682-7701                                  1201 Third Ave., Ste. 2200
 8    Email: ghensrude@klinedinstlaw.com              Seattle, WA 98101-3045
              solson@klinedinstlaw.com                (206) 622-3150
 9
      Attorneys for Plaintiff                         Email: greghendershott@dwt.com
10                                                            harrykorrell@dwt.com
                                                              mjedreski@dwt.com
11                                                    Attorneys for Defendants Terminal Security
                                                      Solutions, Inc., Tor Wallen, Wayne Pack
12
     By: s/ Daniel P. Crowner
13
     Daniel P. Crowner, WSBA #37136
14   Jackson Lewis P.C.
     520 Pike Street, Suite 2300
15   Seattle, WA 98101
     (206) 405-0404
16   Email: daniel.crowner@jacksonlewis.com
     Attorneys for Plaintiff-Counterclaim Defendant
17

18

19          DATED this 5th day of October 2018.




                                                        A
20

21

22

23                                                      John C. Coughenour
                                                        UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C18-0603-JCC
     PAGE - 13
                            TABLE I – ESI Metadata Fields
 1
      FIELD NAME              DESCRIPTION
 2    Attachment List         List of attachments
      Author                  Author of document
 3
      Bates Beg               Beginning bates number of document
 4    Bates Beg Attach        Beginning bates number of attachment
      Bates End               Ending bates number of document
 5    Bates End Attach        Ending bates number of attachment
      Comments                For Microsoft documents (ppt speaker notes, cell comments)
 6    Control Number          Beginning bates number for each record
      Custodian               Individual who had custody of the document
 7    Date Created            Date and time document was created (Ex. 01/01/2001 17:00)
                              Date and time the document was last modified (Ex.
      Date Last Modified
 8                            01/01/2001 17:00)
      Date Received           Date and time email was received (Ex. 01/01/2001 17:00)
 9    Date Sent               Date and time email was sent (Ex. 01/01/2001 17:00)
      Document Extension      File extension of document (.msg, .docx, .xlsx, etc.)
10    Email BCC               Blind-copied recipients of email
      Email CC                Copied recipients of email
11    Email From              Sender of email
      Email Subject           Subject line of email
12    Email To                Recipient of email
      Extracted Text          Relative file path of text file
13    File Name               File name
      Group Identifier        Unique number that groups parent email and attachments
14    Last Saved By           Individual whom last modified the document
      MD5 Hash                MD5 Hash Value
15    FILE_PATH               Relative file path of native file
16    Virtual Path            Original file path where file was kept (by the custodian)
      Pages                   Number of pages per document
17                            Parent control number or parent bates stamp number (this
      Parent Document ID      field should only be populated to children, not to the parent
18                            itself)
                              List of all custodians who had custody of the document,
      All Custodians
19                            separated by semicolon
                              List of all source locations the document existed among the
      All Source Location
20                            various custodians’ ESI sources; separated by semicolon

21
     17417628v1
22

23

24

25

26


     ORDER
     C18-0603-JCC
     PAGE - 14
